MICHAEL, Circuit Judge,
concurring in part III and concurring in the judgment:
I concur in part III of the majority’s opinion. As to part II, however, I concur only in the judgment affirming the denial of mandamus relief. Under our longstanding circuit precedent, a judicial officer who seals documents supporting a search warrant must provide justification for her decision at the time of the sealing. Here, the magistrate judge did not justify her sealing decision until later, after the newspaper petitioners filed a motion to unseal. This procedure was in error, but it turned out to be harmless because the judge subsequently explained that the sealing was justified for reasons that were apparent to her at the time the order to seal was entered. I am content to concur in the judgment because I do not read part II to suggest that after-the-fact justification is accepted procedure.
Several procedural requirements must be followed when a judicial officer seals documents supporting a search warrant. Ante at 429-30. First, the judicial officer must “state the reasons for [her] decision to seal supported by specific findings.” In re Knight Publ’g Co., 743 F.2d 231, 235 (4th Cir.1984). “The judicial officer may explicitly adopt the facts that the government presents to justify sealing ... [b]ut the decision to seal must be made by the judicial officer.” Balt. Sun Co. v. Goetz, 886 F.2d 60, 65 (4th Cir.1989). Second, “the judicial officer must consider alternatives to sealing the documents. This ordinarily involves disclosing some of the documents or giving access to a redacted version.” Id. at 66 (citations omitted). Third, a judicial officer must give notice to the public by docketing the order sealing the documents. Id. at 65. All of these procedures “must be followed when a [judicial officer] seals judicial records or documents.” Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 179-80 (4th Cir.1988) (emphasis added). In other words, the procedures must be followed at the time of sealing. This makes sense because the procedures are in place not only to “make possible meaningful review of a decision to seal” but also to “ensure that the decision to seal the records will not be made lightly.” Id. at 182.
In the present case the only contemporaneous evidence of the magistrate judge’s decision to seal the affidavits underlying the search warrants was the actual order to seal, which provides: “Upon motion of the United States Attorney, it is hereby ORDERED, ADJUDGED AND DECREED that the affidavits] supporting the search warrants] in this case be placed under seal until further order of *436this Court.” J.A. 18. The order provides no evidence that the magistrate judge followed the correct procedural requirements for sealing the affidavits, and as a result there is no indication that she engaged in the reasoned deliberation required of a judicial officer before documents are sealed. This compels the conclusion that the magistrate judge erred in not following the required procedures at the time of sealing.
. Though the magistrate judge erred, the error does not warrant reversal here. When the newspaper petitioners moved to unseal the affidavits, the magistrate judge corrected her error by complying with the procedural requirements and providing justifications that had been apparent to her at the time of the sealing. At the hearing on the motion to unseal, she provided reasons for her “decision to seal supported by specific findings.” In re Knight Publ’g, 743 F.2d at 235. Specifically, she found that “the affidavits contained sensitive details of an ongoing investigation” and that disclosure “may well jeopardize [the] ongoing investigation.” J.A. 238-39. Moreover, it appears that she considered alternatives to sealing, such as releasing part of the affidavits or redacted versions, when she stated “it was clear and apparent from the affidavits that any disclosure of the information there would hamper an investigation.” J.A. 238 (emphasis added). As the majority correctly concludes, these justifications are sufficient, and sealing the affidavits was not an abuse of discretion. Ante at 431. However, it should be emphasized that such after-the-fact justifications must not be taken as a substitute for timely compliance with the procedural requirements for sealing documents supporting a search warrant. In sum,' the proper course is to comply with the procedural requirements at the time of sealing.

APPENDIX

3.01. Search Warrants
1. a. Introduction
The Fourth Amendment to the United States Constitution provides:
The right of the people to be secure in their persons, houses, papers and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
b. History of the Search Warrant
The concept of unreasonable search and seizure was an 18th century reaction regarding two separate evils, one on each side of the Atlantic Ocean. The general warrant and writ of assistance were instruments which provided the authorities the power to enter anywhere and seize any persons, or things, at anytime, with little or no regard to any expectation of privacy.
In England, general warrants were used by the King in an attempt to stop the publishing of what was then referred to as seditious libel (e.g., documents that incited rebellion against the authority of the state). In the colonies, writs of assistance were used, again by the Kang of England, to enforce customs and tax laws. Taxes on wine, tea, and stamps were assessed by the British Parliament in an attempt to retire a portion of the French and Indian war debt. These taxes, of course, were met with great resistance by the colonists. It was this resistance that led, in part, to the American Revolution in 1775.
In England, the battle against the general warrant was being fought in the courts. Cases such as Huckel v. Money (Chief Justice Charles Pratt, Lord Camden, *4371763); Leach v. Money (Chief Justice William Murray, Lord Mansfield, 1765); and Entick v. Carrington (Chief Justice Charles Pratt, Lord Camden, 1765) laid the foundation of one of the most exciting chapters of legal history. In what was an incredible triumph for the absolute impartiality of British justice, aristocratic judges returned verdicts against members of their own class, condemning the use of general warrants.
The search and seizure of an individual’s personal property cannot extend beyond the intent of the Constitution and federal laws. The most important consideration underlying the Fourth Amendment’s protection is the reasonable expectation of privacy and security on the part of every citizen, against arbitrary intrusions and seizures by governmental authorities.
c. Search and Seizure Rule
Search and seizure is governed by Rule 41 of the Federal Rules of Criminal Procedure.
The rule specifies who has the authority to issue warrants. It states, in part: ■
Upon the request óf a federal law enforcement officer or an attorney for the government, a search warrant authorized by this rule may be issued (1) by a federal magistrate, or a state court of record within the federal district, for a search of property or for a person within the district, and (2) by a federal magistrate for a search of property or for a person either within or outside the district if the property or person is within the district when the warrant is sought but might move outside the district before the warrant is executed. Fed. R.Crim.P. 41(a).
d. Maintaining a Retrieval System
Whenever search warrant materials are returned to the clerk’s office by the magistrate judge, the clerk’s office is responsible for the safe and secure keeping of these materials. Federal Rule of Criminal Procedure 41(g) states that the magistrate judge “shall attach to the warrant a copy of the return, inventory and all other papers in connection therewith.”
In many courts, a copy of the search warrant is sent to the clerk’s office when the government agent is given the original search warrant. The search, warrant is placed in a special envelope (or file folder) which can be sealed, if necessary. Either a magistrate judge case number or a miscellaneous- number can be assigned either manually or by the automated systems. If assigned manually, the magistrate judge case number should be recorded in a log with pertinent information' (e.g., magistrate judge name, date, type of warrant). The case files and the log should be kept in a vault or another secure area. See Chapter 10 of this manual for a discussion concerning miscellaneous actions.
When the search warrant is returned, a magistrate judge docket sheet or a miscellaneous docket should be opened using the magistrate judge case number or miscellaneous case number either manually or on the automated systems. If manually, an index card should be prepared at this time. The ICMS CRIMINAL automated system provides an automated index system. The search warrant and any other documents are removed from the vault or secure area and placed in a case file with the magistrate judge case number or miscellaneous number on the front of the folder. The case file folder is then placed with the other criminal case files or in a separate part of the file area for magistrate judge cases, or in the miscellaneous files.
*438If the search warrant is ordered to be sealed, the procedures in § 3.011, below, of this manual, should be followed.
In some instances, it may be necessary, or the United States Attorney’s Office may request, that the search warrant materials be placed in the criminal case file folder with the rest of the criminal pleadings.
e. Returned Unsealed Search Warrants
Unsealed search warrants should be indexed and placed in a file folder with a magistrate judge ease number or miscellaneous number and caption. They should then be processed in the usual manner.
f. Returned Sealed Search Warrants
Records can be sealed only by order of the court or by special provision (e.g., Federal Rule of Criminal Procedure 6 for grand jury matters). If the search warrant is sealed, it should be sealed in an envelope. To provide additional security, a deputy clerk’s initials or signature should be written across the edge of the envelope closure and tape placed on top of the signature. If the tape is removed or tampered with, the initialing or signature would reflect it. Sealed warrant information should be stored in a locked file cabinet, or in a vault, or both. The sealed folder should have some identification on it (e.g., a magistrate judge case number or a miscellaneous number from a sequential list of numbers used for sealed material). A listing or index of sealed materials, using the minimum amount of information required to locate the material, should be provided.
Currently, sealed records cannot be forwarded to a Federal Records Center for storage. The court must first enter an order unsealing them. The records are then handled according to the provisions of the records disposition schedule. See the Volume 1, Chapter 12, Part A.